IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
NOEMI VALDIVIA, )
)
Plaintiff, )
) No. 16 C 10333
v. )
) Magistrate Judge Sidney I. Schenkier
TOWNSHIP HIGH SCHOOL )
DISTRICT 214, )
)
Defendant. )

MEMORANDUM OPINION AND ORDERl

On November 13, 2018, a jury trial commenced on plaintiff Noemi Valdivia’s claim that
defendant Township High School District 214 (“District 214”) had interfered with her right to take
job-protected leave, in violation of the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601,
et seq. (“FMLA”). On November l4, 2018, at the close of plaintiff s case, defendant filed a motion
for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(a) (doc. # 87),
which this Court took under advisement (doc. # 88). The next day, the jury returned a verdict in
favor of plaintiff and against defendant in the amount of $12,000.00 in lost wages and benefits
(doc. # 93), and we denied defendant’s Rule 50(a) motion Without prejudice (doc. # 89).

Now pending before the Couxt are plaintiffs bill of costs (doc. # 94), plaintiffs motion for
prejudgment interest, liquidated damages and equitable damages (doc. # 100), and defendant’s
renewed motion for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(b)
(doc. # 97). Each of these motions is now fully briefed. For the reasons that follow, we deny

defendant’s motion for judgment as a matter of law and grant in part and deny in part plaintiffs

 

'On January 19, 2017, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, this
case was assigned to this Court for all proceedings, including entry of final judgment (doc. # 18).

bill of costs and plaintiffs motion for prejudgment interest, liquidated damages and equitable
damages
I.

We address defendant’s motion first. On a renewed motion for judgment as a matter of law
under Rule 50(b), the Court “examine[s] the record as a whole to determine whether the evidence
presented, combined with all reasonable inferences permissibly drawn therefrom, was sufficient
to support the jury’s verdict. . . . [W]e will reverse the verdict only if . . . no rational jury could
have found for the prevailing party.” United States v. Funds in the Amount of 0ne Hundred
Thousana' & One Hundred Twenty Dollars ($]00,120.00), 901 F.3d 758, 769-70 (7th Cir. 2018)
(internal citations and quotations omitted). In reviewing the evidence presented at trial, the Court
“must draw all reasonable inferences in favor of the nonmoving party, and [we] may not make
credibility determinations or weigh the evidence.” Reeves v. Sana'erson Plumbz'ng Prods., Inc., 530
U.S. 133, 150 (2000). A Rule 50(b) motion may only be granted “Where the evidence supports but
one conclusion -the conclusion not drawn by the jury.” Ryl-Kuchar v. Care Ctrs., Irzc., 565 F.3d
1027, 1030 (7th Cir. 2009).

Defendant contends that the evidence presented at trial Was not sufficient to support the
jury’s verdict that it had interfered with plaintiffs right to FMLA leave.2 At trial, the Court
instructed the jury that plaintiff had to prove the all of the following by a preponderance of the
evidence: (1) that plaintiff had major depressive disorder and/or generalized anxiety disorder; (2)
that one or more of these conditions was a serious health condition; (3) that defendant had

appropriate notice of plaintiffs need for leave; and (4) that defendant interfered With plaintiffs

 

2Defendant does not challenge this Court’s evidentiary rulings at trial or the jury instructions, which were
essentially adopted from the Seventh Circuit pattern instructions and agreed to in advance by the parties (doc. # 110:
Pl.’s Resp. to Def.’s Mot. at l).

2

right to take FMLA leave by failing to advise her of her right or eligibility to take leave (Instruction
No. 16). Defendant argues that the evidence did not support the jury’s finding that plaintiff was
suffering from a serious health condition or that defendant had actual or constructive notice of
plaintiffs need for leave based on that condition (doc. # 97: Def.’s Rule 50(b) Mot. at 2). We
disagree.

A.

At trial, the Court instructed the jury that a “serious health condition” is defined as a
“mental condition that involves inpatient care in a hospital, or requires continuing treatment by a
health care provider,” which means plaintiff was “unable to work or perform other regular daily
activities due to that condition, and was treated on at least one occasion by a health care provider
resulting in a regimen of continuing treatment under the supervision of a health care provider”
(Instruction No. 17). Defendant contends that no reasonable jury could have found plaintiff had a
serious health condition because “the only evidence that Plaintiff has offered in support of her
claim that she was suffering from a ‘serious health condition’ during her employ with District 214
is her own ‘ general testimony’ to that effect” (doc. # 99: Def.’s Mem. in Supp. of Mot. at 7).
Contrary tc defendant’s contention, plaintiff offered more than just “general testimony” in support
of her claim that she had a serious medical condition while she was employed as an assistant to
principal Angela Sisi at Wheeling High School.

First, plaintiffs own testimony described her condition in some detail. In June 2016, she
started losing her appetite and not sleeping well, her energy waned, she began to feel overwhelmed
and she had trouble getting out of bed (Def.’s Mem., Ex A: Trial Tr. at 70:6-71:15). Plaintiff
testified that in July 2016, those feelings intensified so much that she worried she could not

adequately care for her children while commuting to work and that she applied for a job at a school

in District 300, closer to her home. During that month, she would arrive late to work, she had
trouble concentrating and finishing projects, she went to Ms. Sisi’s office multiple times to talk
about her problems, and she began crying proquer and uncontrollably at work, including in Ms.
Sisi’s office, sometimes leaving work early because she could not stop crying (Id. at 72:1-73:23;
74:4-25, 78:20-80:3; 81 :13-18; 83:5-8, 85:24-25).

Plaintiff testified that her feelings and behavior deteriorated even further in August 2016.
On August 2, 2016, plaintiff went into Ms. Sisi’s office crying proquer and pacing, debating
whether she should take a job at District 300 because it might allow her more time with her
children; she eventually went home early because she could not control her crying (Id. at 86:9-
87:7). On August 3, 2016, plaintiff spoke with Ms. Sisi again, still crying and upset, still stressed
about whether to take the District 300 position, and she again left work early because she could
not stop crying (Id. at 88:5-89:12). On August 4, 2016, plaintiff arrived late to work; she was
scared and overwhelmed, and she felt pressured by Ms. Sisi to submit her letter of resignation (Ia'.
at 90:25-93:14). Then, on August 9, 2016, plaintiff showed up crying and upset at Ms. Sisi’s front
door before 6:30 a.m., pleading with Ms. Sisi to rescind the resignation she had tendered a few
days earlier (Id. at 95:18-96:17). Plaintiff continued crying and pleading with Ms. Sisi at the office
later that morning, but Ms. Sisi did not allow her to rescind her resignation; plaintiff left the office
around 9:30 a.m. and did not return (Id. at 98:18-101:11).

Second, plaintiff offered evidence that on August l 1, 2016, she visited Lisa Glosson, M.D.,
whose report of that visit was admitted into evidence (Def.’s Mem., Ex. G: Joint Exhibit JX6A).
The report stated that plaintiff had been suffering anxiety, panic attacks, and severe depression for

several weeks, and Dr. Glosson prescribed her Xanax and later Celexa (Id.).

Third, plaintiff offered evidence that she visited the emergency department at Saint Joseph
Hospital on August 21, 2016 (Def.’s Mem., Ex. H: Joint Exhibit JX6B). The medical report from
that visit, which was admitted into evidence, states that plaintiff appeared anxious and in tears and
that the medications had been ineffective in controlling her anxiety and depression (Id.).

Fourth, plaintiff offered evidence that on August 23, 2016, she returned to Saint Joseph
Hospital, where she was admitted for four days and given medication for severe major depressive
disorder and anxiety (Joint Exhibit JX6B). The medical reports from plaintiffs inpatient hospital
stay were also admitted into evidence.

szz‘h, plaintiff offered evidence that she began regularly seeing a psychiatrist, Syed
Waliuddin, M.D., on August 31, 2016. Dr. Waliuddin testified at the trial and his medical records
were admitted into evidence (Def.’s Mem., Ex. I: Joint Exhibit JX6C). Dr. Waliuddin testified that
based on plaintiffs medical history and his examination, he diagnosed her with severe major
depressive disorder and generalized anxiety disorder (Trial Tr. at 223:3-19, 224:4-7). He testified
that a diagnosis of major depressive disorder generally requires an individual to have symptoms
for two or more weeks, and that it would be “difficult for anybody to work” with plaintiffs
symptoms, including excessive worry, insomnia, crying spells, racing thoughts, inability to focus,
and lack of motivation (Id. at 221 :9-24, 222:3-7, 228:18-25).

While no medical expert examined plaintiff while she was still working at Wheeling High
School, plaintiffs testimony, together with the medical reports from August 2016 and “all
reasonable inferences permissibly drawn therefrom, was sufficient to support the jury’s verdict.”
Funa's, 901 F.3d at 769-70. Although defendant argues these medical reports carmot show plaintiff
had a serious health condition before the dates of these reports (Def.’s Mem. at 7), evidence that

plaintiff received certain diagnoses after she left her employment with Wheeling High School

“bore not only on the question whether [she] had a serious medical condition . . . but also on the
questions whether [the employer] likely knew of [her] need for FMLA leave and whether [plaintiff]
had been capable of giving notice [her]self.” Byrne v. Avon Prod., Inc., 125 F. App’x 704, 705
(7th Cir. 2004). On August 11, 2016, Dr. Glosson reported plaintiff as having severe depression
for several weeks. And, Dr. Waliuddin testified that a diagnosis of severe depressive disorder
meant that a person had exhibited symptoms for two or more weeks. This testimony allowed the
jury to conclude that Ms. Valdivia showed symptoms of depression at least as of July 2016, while
she was still at Wheeling High School.

The Seventh Circuit has recognized that an employee who does not visit a health care
provider “during the flare-up of the chronic condition such as depression,” could show he or she
was unable to work due to a serious health condition even though “[t]here would be no medical
testimony about the [employee’s] incapacity on that particular day.” Hansen v. Fincantieri Marine
Grp., LLC, 763 F.3d 832, 839 (7th Cir. 2014). See also Burnett v. LFW Inc., 472 F.3d 471, 477
(7th Cir. 2006) (holding that the plaintiff could show he was entitled to FMLA leave based on his
incapacity due to prostate cancer even though he was not diagnosed until after he was fired).
Reviewing the testimony and the medical reports admitted at trial in the light most favorable to
plaintiff, we find that the jury reasonably concluded that plaintiff had a serious health condition
while she was working at Wheeling High School.

B.

The jury Was instructed that “[p]laintiff did not need to request FMLA leave, if the
Defendant knew or should have known from the circumstances that the Plaintiff needed FMLA
leave or was so incapacitated that she could not provide notice of her need for leave” (Instruction

No. 18). Defendant acknowledges that plaintiff displayed a “level of emotion . . . regarding her _

decision to leave employment with District 214,” but contends this was “nowhere near enough to
put D214 on notice that plaintiff had severe anxiety or depression rendering her unable to wor ”
(Def.’s Mem. at 10). Defendant argues that plaintiff “failed to present any evidence that she was
exhibiting any outward manifestations of anxiety or depression so as to put District 214 on notice
that she was entitled to FMLA leave or that she was unable to work as a result of her alleged
condition” (Id. at 2). Again, we must disagree.

The FMLA “notice requirement is not demanding: The employee’s duty is merely to place
the employer on notice of a probable basis for FMLA leave.” Stevenson v. Hyre Elec. Co., 505
F.3d 720, 724 (7th Cir. 2007) (internal quotations omitted). An employee may meet the FMLA
notice requirement with “constructive notice” of a serious health condition where an employee is
unable to communicate his illness to his employer or there are “clear abnormalities in the
employee’s behavior.” Id. at 726. In those cases, “observable changes in an employee’s condition”
or “uncharacteristic conduct at work” may themselves provide an employer with adequate notice
of a serious medical condition. Burnett, 472 F.3d at 479-80. This approach reflects the view that
direct notice may not be possible if the plaintiff “herself was unaware that she was suffering from
a serious medical condition.” Stevenson, 505 F.3d at 725.3 v

As we described above, plaintiff testified that she cried uncontrollany and profusely
multiple times in Ms. Sisi’s office, often leaving work early on these days and not completing her
projects, culminating in plaintiff showing up in tears early in the morning on August 9, 2016, at

Ms. Sisi’s front door, ringing her doorbell and waking up Ms. Sisi’s children.4 Although Ms. Sisi

 

3Other circuits have called into question the validity of constructive notice in the FMLA context since the
relevant regulation was amended in 2009. See, e.g., Scobey v. Nucor Steel-Arkansas, 580 F.3d 781, 788 (8th Cir.
2009). The Seventh Circuit has acknowledged this conflict, but it has not yet addressed it. See Guzman v. Brown Cty.,
884 F.3d 633, 638 n.3 (7th Cir. 2018).

testified that she never saw plaintiff “crying at work,” she also testified that plaintiff “would get
teary-eyed always about leaving me or the commute” and “tears would come down her face” (Trial
Tr. at 434:22-24; 437:14-25). It Was reasonable for the jury to find plaintiffs testimony as to her
behavior in front of Ms. Sisi more credible than Ms. Sisi’s testimony, And, plaintiffs self-
described behavior contrasted starkly with the behavior Ms. Sisi testified she expected from
plaintiff based on recommendations from Ms. Sisi’s associate principal and Ms. Sisi’s own mother,
who had described plaintiff to Ms. Sisi as “the best assistant I ever had,” a “go-getter [Who] thinks
outside the box and is really able to . . . help the function in the office” (Id. at 404:23-406:4).

The trial evidence allowed the jury to reasonably find that plaintiffs behavior was so
unusual, and so out of character with her years of highly regarded service at Elk Grove High
School, that defendant should have known that plaintiff needed FMLA leave. Thus, we find no
sound basis to disturb the jury’s verdict of 812,000.00 in damages on plaintiffs FMLA claim.

II.

Plaintiff has moved for prejudgment interest, liquidated damages and equitable damages
(doc. # 100). Defendant contends that plaintif “is not a prevailing party in this FMLA matter and
thereby should not receive any damages in addition to the jury award” (doc. # 1092 Def.’s Resp. at
l). Alternatively, defendant contends that plaintiff is not entitled to liquidated damages or equitable

damages (Id.). We address each of these issues in turn.

 

4ln its memorandum, defendant contends that plaintiffs August 9 behavior was irrelevant to the FMLA claim
because plaintiff had already resigned her position (Def.’s Mem. at 10). This argument is a nonstarter. As plaintiff
points out, she was still a District 214 employee at the time of that encounter, as her resignation was not scheduled to
take effect until August l l, 2016 (Pl.’s Mem. at 10). And, Ms. Sisi testified that she had the authority to allow plaintiff
to withdraw the resignation, but chose not to exercise it (Trial Tr. at 429:2-10).

8

A.

Defendant contends that plaintiff is not a prevailing party because the jury’s award of
$12,000.00 was less than ten percent of plaintiffs settlement demands, both before and after
plaintiffs Title VII claim was dismissed (Def.’s Resp. at 2). In making this assertion, defendant
relies on Perlman v. Zell, 185 F.3d 850 (7th Cir. 1999). In Perlman, the Seventh Circuit
acknowledged that “[d]istrict judges have substantial discretion to allocate costs under Rule 54,”
but held that the district judge in that diversity suit abused his discretion by treating the plaintiff
as a prevailing party and awarding costs where the plaintiff lost on his federal claim and recovered
less than seven percent of his original demand on his state law claims. Id. at 859.

The analysis in Perlman is inapposite because it interprets who is a prevailing party under
Rule 54. Perlman, 185 F.3d at 859. By contrast, the FMLA, the statute at issue in this case, dictates
that any employer who interferes with any employee’s right to FMLA leave “shall be liable to any
eligible employee affected . . . for damages equal to . . . the amount of . . . any wages, salary,
employment benefits, or other compensation denied or lost to such employee by reason of the
violation . . .” plus interest “calculated at the prevailing rate.” 29 U.S.C. § 2617(a)(l)(A)(i)(I), (ii)
(emphasis added). Here, there is no doubt that the jury found defendant liable to plaintiff for
violating the FMLA.

The Seventh Circuit has interpreted similar language in the attorney’s fees provision of the
FMLA as mandatory. Section 2617(a)(3) states that “[t]he court . . . shall, in addition to any
judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness
fees, and other costs of the action to be paid by the defendant.” 29 U.S.C. § 2617(a)(3). The
Seventh Circuit held that this provision, “unlike most other statutory fee-shifting provisions . . .

requires an award of attorneys’ fees to the plaintiff when applicable. The award is not left to the

discretion of the district court.” Franzen v. Ellis Corp., 543 F.3d 420, 430 (7th Cir. 2008)
(emphasis in original). The court opined that the language in Section 2617(a)(3) “may apply more
broadly than similar provisions in other statutes that refer instead to ‘prevailing parties.”’ Id.

Moreover, plaintiff asserts that her settlement demands included not only lost wages and
benefits (which the jury awarded), but also liquidated damages, attorney’s fees and costs, so that
the $12,000.00 jury award exceeded ten percent of plaintiffs demands for lost wages and benefits
(doc. # 112: Pl.’s Reply at 2-4). We agree. Thus, whether assessed under the FMLA or under Rule
54, we find that plaintiff is the prevailing party in this case.

B.

As the prevailing party, plaintiff seeks prejudgment interest in the amount of $1,241.09.
An award of interest on a prevailing plaintiffs damages award is mandatory under the FMLA,
which states that any employer who interferes with an employee’s right to FMLA leave “shall be
liable” for the interest on the damages awarded to the employee, “calculated at the prevailing rate.”
29 U.S.C. § 2617(1)(A)(ii). Defendant does not dispute plaintiffs calculation of prejudgment
interest, and the Court finds no error in it. Accordingly, we grant plaintiffs motion for an award
of $1,241.09 in interest.

C.

Defendant objects to plaintiffs request for an award of$l3,241.09 in liquidated damages,
Under the FMLA, any employer who interferes with an employee’s right to take FMLA leave
“shall be liable” for “an additional amount as liquidated damages equal to the sum” of the
employee’s damages plus prejudgment interest, 29 U.S.C. § 2617(a)(1)(a)(iii). However, if the
employer “proves to the satisfaction of the court that the act or omission which violated section

2615 of this title was in good faith and that the employer had reasonable grounds for believing that

10

the act or omission was not a violation of section 2615,” the Court has discretion not to award
liquidated damages, Id. “'l`his good faith defense is narrowly construed, and places upon an
employer a substantial burden in showing that it acted reasonably and in good faith.” Rasic v. City
of Northlake, No. 08 C 104, 2010 WL 3365918, at *13 (N.D. lll. Aug. 24, 2010) (internal citations
and quotations omitted). We find that defendant has not met its burden.

In arguing that its actions were reasonable and in good faith, defendant repeats its long-
held theory of the case: that defendant believed plaintiffs stated reasons for resigning her position
at Wheeling High School -- she had sought and received a job closer to home -- and “there is no
evidence that Principal Sisi believed Plaintiff needed FMLA leave” (Def.’s Resp. at 3-4).
However, as explained above, plaintiff offered ample evidence for the jury to reject Ms. Sisi’s
assertion that she did not know plaintiff needed FMLA leave, “[J]uries are entitled to choose
among inferences supported by the reeord.” Byrne, 125 F. App’x at 705 (affirming liquidated
damages award in FLMA case despite the defendant’s contention that the evidence could have
supported a verdict in its favor). Here, the jury was entitled to believe plaintiffs testimony
concerning her conduct (such as frequent crying and other unusual behavior) and to find
unbelievable Ms. Sisi’s testimony that she saw nothing unusual or concerning about that behavior
(such as her denial that she saw plaintiff crying, despite seeing tears roll down her face).

Therefore, we find that defendant has not met its burden of proving that its interference
with plaintiffs right to FMLA leave was done in good faith or that it had reasonable grounds for
believing plaintiff was not entitled to FMLA leave. We grant plaintiffs motion for an award of
$l3,241.09 in liquidated damages, which is the sum of the $12,000.00 in backpay awarded by the

jury and the $l,241.09 in prejudgment interest,

ll

D.

Plaintiff also seeks an award of $53,638.66 in front pay (Pl.’s Mot. at 8). The FMLA states
that any employer who interferes with an employee’s FMLA rights shall be liable “for such
equitable relief as may be appropriate, including employment, reinstatement, and promotion.” 29
U.S.C. § 2617(a)(1)(B). “[W]hen reinstatement is infeasible, the plaintiff is free to seek in lieu of
that remedy an award of ‘front pay,’ designed to put him in the identical financial position that he
would have occupied had he been reinstated.” Avitia v. Metro. Club of Chicago, Inc., 49 F.3d 1219,
1231 (7th Cir. 1995). “Front pay is the difference (af`ter proper discounting to present value)
between what the plaintiff would have earned in the future had he been reinstated at the time of
trial and what he Would have earned in the future in his next best employment.” Id. It is within the
Court’s discretion Whether to award this equitable relief. Id.

Plaintiff argues that she is entitled to front pay because based on “[h]er six-plus year tenure,
in conjunction With an unblemished employment record (including consistently excellent
performance reviews,” had she been granted FMLA leave, “she would have continued working
for District 214 for the foreseeable future” (Pl.’s Mot. at 7). Plaintiff asserts that there is “no basis
to conclude that Ms. Valdivia would separate from District 214 during the front pay period, were
she still employed” (Id. at 8). Plaintiff requests $53,638.66 in front pay, which she calculated was
the difference between her “would-be rate” of pay if she still worked at Wheeling High School
and her current rate of pay working at Fremd High School in District 211, from November 15,
2018 through November 15, 2020 (Pl.’s Mot., Ex. C). Included in this total is the hill pay she
would have received each lZ-month period at District 214, even though her “[c]urrent position is

10 months per year, with two months in the summer unpaid” (Id.).

12

Plaintiff has failed to show that the Court should exercise its discretion to award front pay.
Contrary to plaintiffs contention, there is ample basis to conclude that plaintiff would have
separated from District 214 before the front pay period,

Fz'rst, based on the evidence, we find it is unlikely that plaintiff would have continued to
work in a 12-month, or year-round, position at Wheeling High School. Although she worked 12-
month periods for District 214 from May 2010 to August 2016, plaintiff has not worked summers
since she left Wheeling High School. She worked in a position in District 300 for four days and
then began a l2-month position in District 47, but she only worked in District 47 from September
2016 through March 2017 (Trial Tr. at 189:7-21, 195118-196:4). At that point, plaintiff applied for
a lO-month position at Fremd High School in District 211; she began working in that position on
April 3, 2017, and she was still working there at the time of trial (Id. at 196:5-198:16). This is
consistent with the desire that plaintiff expressed while she Was still employed at Wheeling High
School to transition from a 12-month to a lO-month per year position (Id. at 83:24-84:15).

Second, plaintiffs attorney asked the jury to award $57,256.70 in backpay damages, the
additional amount she Would have earned had she not left her job at Wheeling High Sehool,
calculated through the day of trial (doc. # 107: Trial Tr. at 583:14-19). However, the jury awarded
plaintiff only $12,000.00 in backpay, indicating that the jury was not convinced that plaintiff would
have kept working at Wheeling High School even if defendant had not interfered with her right to
FMLA leave.

Third, there is no inconsistency between the jury’s finding that plaintiff was entitled to
FMLA leave in August 2016, and the jury’s award that reflects its determination that even if
plaintiff had taken FMLA leave, she would not have stayed much longer in her position at

Wheeling High School. A finding that plaintiff s conduct put defendant on notice that she needed

13

FMLA leave is not at odds with a conclusion that a reason that plaintiff had anxiety and depression
was her stress over the demands of the job and the extent it took her away from her family, and
that as a result, plaintiff would not remain at Wheeling High School for long. We find plaintiffs
suggestion otherwise too speculative a basis on which to base an award of front pay. See Sheils v.
Gatehouse Medz'a, Inc., No. 12 C 2766, 2015 WL 6501203, at *11 (N.D. Ill. Oct. 27, 2015)
(quoting McKm'ght v. Gen. Motors Corp., 973 F.2d 1366, 1372 (7th Cir. 1992) (“front pay awards,
while often speculative, cannot be unduly so”).
III.

Finally, we address plaintiffs bill of costs (doc. # 94). Defendant contends that plaintiffs
bill of costs for $2,947.90 should be reduced by $716.25, which accounts for the costs associated
with the depositions of Paul Kelly and Valerie Norris (doc. # 95). Defendant argues that Mr.
Kelly’s and Ms. Norris’s testimony was relevant only to plaintiffs Title VII claim, which this
Court dismissed on summary judgment ln response, plaintiff argues that these depositions related
to both her Title VII and FMLA claim, but “acknowledges . . . that these particular depositions
focused primarily on her Title VII claim” (doc. # 962 Pl.’s Resp. to Def.’s Objection to Bill of
Costs at 2). Accordingly, plaintiff proposes a 75 percent reduction in the costs related to these two
depositions, so that her total bill of costs would be reduced by $537.19, for a total bill of costs of
$2,410.71. We agree With plaintiff and grant plaintiffs bill of costs with the 75 percent reduction
in the costs of Mr. Kelly’s and Ms. Norris’s depositions

CONCLUSION

For the foregoing reasons, the Court denies defendant’s renewed motion for judgment as a

matter of law pursuant to Federal Rule of Civil Procedure 50(b) (doc. # 97). The Court grants

plaintiffs bill of costs (doc. # 94), but in the reduced amount of $2,410.71. The Court grants in

14

part and denies in part plaintiffs motion for prejudgment interest, liquidated damages and
equitable damages (doc. # 100). The Court grants plaintiffs motion to add to the $l 2,000.00 jury
verdict an award of 81,241.09 in prejudgment interest and $l3,24l .09 in liquidated damages, and

denies plaintiffs motion for equitable damages in the form of front pay.

ENTER:

\A@M

siDNEYt.sC NKIER
United States agistrate Judge

DATE: February 20, 2019

15

